[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This summary process action is based on nonpayment of rent. The defendants plead that they paid the rent. On or about September 1, 1997, the plaintiff, as lessor, and the defendants as lessees, entered into a lease for a residential apartment for a term of one year for a monthly rental of $625.00. The lease called for the defendants to pay a security deposit of $625.00. Although not reflected in the lease, there appears to be no dispute that the defendants, with the plaintiff's consent, moved into the apartment during the month of August and paid a prorated portion of rent for that month.
The court finds: (1) The defendants paid $340.00 for the month of August, (2) The defendants paid the $625.00 security deposit, and (3) The defendants paid $405.00 toward the September rent. This last amount is less than the $625.00 due for the monthly rental. Therefore, the court finds that the defendants did not pay the full amount of the September rent. For that simple reason judgment may enter for the plaintiff.
Bruce L. LevinJudge of the Superior Court